1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   LINN R. BLANCETT and
 8   TRECIAFAYE W. BLANCETT,
 9   Individually and as Representatives
10   of STEP BACK INN, INC., a
11   New Mexico corporation,
12   BLANCETT PROPERTIES, LLC,
13   a New Mexico limited liability co.,
14   and BLANCETT TRUST,

15          Plaintiffs-Appellants,

16   v.                                                                                   No. 30,430
17
18   DIAL OIL COMPANY, RON DIAL,
19   DICK DIAL and SUE DIAL,
20   Individually and as Officers and
21   Directors of Dial Oil Company,

22          Defendants-Appellees.

23 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
24 Thomas J. Hynes, District Judge

25 Heidel, Samberson, Newell, Cox & McMahon
26 Lovington, NM

27 for Appellants

28 Rodey, Dickason, Sloan, Akin & Robb, P.A.
29 Charles Vigil
30 Jeffrey L. Lowry
 1 Albuquerque, NM

 2 for Appellees

 3                           MEMORANDUM OPINION

 4 SUTIN, Judge.

 5       Summary dismissal was proposed for the reasons stated in the notice of

 6 proposed summary disposition. No memorandum opposing summary dismissal has

 7 been filed and the time for doing so has expired.

 8       DISMISSED.

 9       IT IS SO ORDERED.



10                                        __________________________________
11                                        JONATHAN B. SUTIN, Judge

12 WE CONCUR:


13 ______________________________
14 CELIA FOY CASTILLO, Judge


15 ______________________________
16 LINDA M. VANZI, Judge




                                            2